UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December 1, 2010 TIDEWATER FUTURES FUND L.P. (Exact name of registrant as specified in its charter) New York 000-52604 13-3811113 (State or other (Commission File (IRS Employer jurisdiction of Number) Identification No.) incorporation) c/o Ceres Managed Futures LLC 522 Fifth Avenue - 14th Floor New York, New York 10036 (Address and Zip Code of principal executive offices) Registrant’s telephone number, including area code:(212) 296-1999 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (seeGeneral Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers The registrant does not have a board of directors.The registrant’s general partner, Ceres Managed Futures LLC (“CMF”), is managed by a board of directors. Effective December 1, 2010, Ms. Jennifer Magro resigned as Vice President and Secretary of CMF.Ms. Magro remains a director and Chief Financial Officer of CMF. Effective December 1, 2010, Mr. Douglas J. Ketterer was appointed a director of CMF.Douglas J. Ketterer, age 45, was listed as a principal of CMF in December 2010.Mr. Ketterer was a principal of Demeter Management LLC (“Demeter”) from October 2003 until Demeter’s combination with CMF in December 2010.Mr. Ketterer is a Managing Director and Head of the U.S. Private Wealth Management Group within Morgan Stanley Smith Barney LLC (“Morgan Stanley Smith Barney”).Mr. Ketterer joined MS & Co. Incorporated (“MS & Co.”), a global financial services firm, in March 1990 and has served in many roles in the corporate finance/investment banking, asset management, and wealth management divisions of the firm; most recently as Chief Operating Officer, Wealth Management Group and Head of the Products Group with responsibility for a number of departments (including, among others, the Alternative Investments Group, Consulting Services Group, Annuities & Insurance Department and Retirement & Equity Solutions Group) which offered products and services through MS & Co.’s Global Wealth Management Group.Mr. Ketterer received his MBA from New York University’s Leonard N. Stern School of Business and his BS in Finance from the University at Albany’s School of Business. Effective December 1, 2010, Mr. Ian Bernstein was appointed a director of CMF.Ian Bernstein, age 48, was listed as a principal of CMF in December 2010.Mr. Bernstein held various positions, including Managing Director, within the Capital Markets group at Morgan Stanley DW Inc. from October 1984 to April 2007, when Morgan Stanley DW Inc. was merged into, its institutional affiliate, MS & Co. and became the Global Wealth Management Division of MS & Co.Mr. Bernstein first served as a Managing Director with MS & Co. in March 2004, prior to its merger with Morgan Stanley DW Inc.Since June 1, 2009, Mr. Bernstein has served as a Managing Director of Capital Markets at Morgan Stanley Smith Barney, a new broker-dealer formed as a result of a joint venture between Citigroup Inc. (“Citigroup”) and Morgan Stanley.The respective retail business of MS & Co. and Citigroup (formerly known as Smith Barney) was contributed to Morgan Stanley Smith Barney.Mr. Bernstein has continued as Managing Director of both Morgan Stanley Smith Barney, the retail broker-dealer, and MS & Co., the institutional broker-dealer, up to the present.Mr. Bernstein received his MBA from New York University’s Leonard N. Stern School of Business in 1988, and his BA from the University of Buckingham in 1980. Effective December 1, 2010, Mr. Harry Handler was appointed a director of CMF.Harry Handler, age 51, became registered as an associated person of CMF and listed as a principal in December 2010.Mr. Handler was a principal and associated person of Demeter from May 2005 until Demeter’s combination with CMF in December 2010, and from April 2006 until December 2010, respectively.He has been an associate member of the National Futures Association (“NFA”) since August 1985.Mr. Handler was an associated person of Morgan Stanley DW Inc., a financial services firm, from February 1984 to April 2007, when, because of the merger of Morgan Stanley DW Inc. into MS & Co., he became an associated person of MS & Co. due to the transfer of his original registration as an associated person of Morgan Stanley DW Inc.Mr. Handler withdrew as an associated person of MS & Co. in June 2009.Mr. Handler has been an associated person of Morgan Stanley Smith Barney since June 2009.Mr. Handler serves as an Executive Director at Morgan Stanley Smith Barney in the Global Wealth Management Group.Mr. Handler works in the Capital Markets Division and is responsible for Electronic Equity and Securities Lending.Additionally, Mr. Handler serves as Chairman of the Global Wealth Management Group’s Best Execution Committee.In his prior position, Mr. Handler was a Systems Director in Information Technology, in charge of Equity and Fixed Income Trading Systems along with the Special Products, such as Unit Trusts, Managed Futures, and Annuities.Prior to his transfer to the Information Technology Area, Mr. Handler managed the Foreign Currency and Precious Metals Trading Desk of Dean Witter, a financial services firm and predecessor company to Morgan Stanley, from July 1982 until January 1984.He also held various positions in the Futures Division where he helped to build the Precious Metals Trading Operation at Dean Witter.Before joining Dean Witter, Mr. Handler worked at Mocatta Metals, a precious metals trading firm and futures broker that was sold to Standard Charted Bank in the 1980’s, as an Assistant to the Chairman from March 1980 until June 1982.His roles at Mocatta Metals included positions on the Futures Order Entry Desk and the Commodities Exchange Trading Floor.Additional work included building a computerized Futures Trading System and writing a history of the company.Mr. Handler graduated on the Dean’s List from the University of Wisconsin-Madison with a BA degree and a double major in History and Political Science. Effective December 1, 2010, Mr. Patrick T. Egan was appointed a director of CMF.Patrick T. Egan, age 41, became registered as an associated person of CMF and listed as a principal in December 2010.Mr. Egan has been an associate member of the NFA since December 1997.He has been an associated person of Morgan Stanley Smith Barney since November 2010.Mr. Egan was an associated person of Morgan Stanley DW Inc., a financial services firm, from February 1998 to April 2007, when, because of the merger of Morgan Stanley DW Inc. into MS & Co., he became an associated person of MS & Co. due to the transfer of his original registration as an associated person of Morgan Stanley DW Inc.Mr. Egan withdrew as an associated person of MS & Co. in November 2010.Mr. Egan is an Executive Director at Morgan Stanley Smith Barney and currently serves as the Co-Chief Investment Officer for Morgan Stanley Smith Barney’s Managed Futures Department.Prior to his current role, Mr. Egan served as the Head of Due Diligence & Manager Research for Morgan Stanley’s Managed Futures Department from October 2003 until the formation of Morgan Stanley Smith Barney in June 2009.From March 1993 through September 2003, Mr. Egan was an analyst and manager within the Managed Futures Department for Morgan Stanley DW Inc., and its predecessor firm, Dean Witter Reynolds, Inc., a financial services firm, with his primary responsibilities being dedicated to the product development, due diligence, investment analysis and risk management of the firm’s commodity pools.Mr. Egan began his career in August 1991, joining Dean Witter Intercapital, the asset management arm of Dean Witter Reynolds, Inc., until March 1993 when he joined the firm’s Managed Futures Department.Mr. Egan received a Bachelor of Business Administration with a concentration in Finance from the University of Notre Dame in May 1991.Mr. Egan is a former Director to the Managed Funds Association’s Board of Directors, a position he was elected to by industry peers for two consecutive two-year terms, from November 2004 to October 2006 and November 2006 to October 2008. Effective December 1, 2010, Mr. Alper Daglioglu was appointed a director of CMF.Alper Daglioglu, age 33, was listed as a principal of CMF in December 2010.Mr. Daglioglu is an Executive Director at Morgan Stanley Smith Barney and the Co-Chief Investment Officer for Morgan Stanley Smith Barney’s Managed Futures Department.Mr. Daglioglu also serves on the Alternative Investments Product Review Committee of Morgan Stanley Smith Barney’s Alternative Investments Group.Prior to his current role, Mr. Daglioglu was a Senior Analyst at the Product Origination Group within Morgan Stanley Managed Futures Department from December 2003 until the formation of Morgan Stanley Smith Barney in June 2009.In addition to his responsibilities within Managed Futures Department, Mr. Daglioglu was also the lead investment analyst for Global Macro and Managed Futures strategies within Morgan Stanley Graystone Research Group from February 2007 to June 2009.Mr. Daglioglu served as a consultant at the Product Origination Group within Morgan Stanley Managed Futures Department from June 2003 to November 2003.Mr. Daglioglu received a BS degree in Industrial Engineering from Galatasaray University in June 2000 and a MBA degree in Finance from the University of Massachusetts-Amherst’s Isenberg School of Management in May 2003.Mr. Daglioglu was awarded a full merit scholarship and research assistantship at the Center for International Securities and Derivatives Markets during his graduate studies.In this capacity, he worked with various major financial institutions in performance monitoring, asset allocation and statistical analysis projects and specialized on alternative approaches to risk assessment for hedge funds and managed futures.Mr. Daglioglu wrote and published numerous research papers on alternative investments.Mr. Daglioglu is a Chartered Alternative Investment Analyst charterholder. Item 8.01Other Events Effective December 1, 2010, the registrant’s general partner, CMF, a wholly-owned subsidiary of Morgan Stanley Smith Barney Holdings LLC (“MSSB Holdings”), combined with Demeter, a Delaware limited liability company which is also a wholly-owned subsidiary of MSSB Holdings. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TIDEWATER FUTURES FUND L.P. By: Ceres Managed Futures LLC, General Partner By/s/ Walter Davis Walter Davis President and Director By/s/ Jennifer Magro Jennifer Magro Chief Financial Officer andDirector Date:December 7, 2010
